DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The Amendment filed on 18 Nov 2020 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed 7 Oct 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nogami et al (US 7,516,656) in view of Karte (US 5,742,161) in further view of Hatsuzawa et al (US 7,845,616).
Regarding Claim 1, Nogami et al disclose a method of determining a force associated with a valve system (Col 25, line 57- Col 26, line 14). The method comprising: 
Positioning a sensor (50);

Karte teaches an position sensor for a valve (Figure 1) and positioning at least one inductance-to-digital converter (LDC) sensor (1; Col 2, lines 47-50) proximate a conductive material of an axially-moving shaft of the valve system (Figure 2; Col 2, lines 22-27), the conductive material of the axially-moving shaft comprising an irregular shape defined along an axis of the axially-moving shaft (Figure 2 where the bottom is wider than the top of 9) wirelessly sensing a position of at least a portion of the conductive material (Col 2, lines 22-27) with the at least one inductance-to-digital converter (LDC) sensor (Figure 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nogami et al to incorporate the teachings of Karte and provide for an inductance type sensor.  Doing so would “enable accurate detection and measurement of displacement in a simple construction” as taught by Karte (Col 1, lines 46-52).
Hatsuzawa et al teach a valve system (Figure 4) with an LDC sensor (generally at 3; Col 6, line 66 – Col 7, line 4) where the LDC sensor sense without the use of magnets (Col 7, lines 5-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nogami et al as modified by Karte to incorporate the teachings of Hatsuzawa et al to provide for an LDC sensor that senses without the use of magnets.  Doing so would be simple substitution of one known element for another (the LDC sensor of Hatsuzawa et al for the LDC 
Regarding Claim 2, Nogami et al, as modified by Karte, teach positioning at least one inductance-to- digital converter (LDC) sensor proximate a conductive material of a component of the valve system comprises positioning a conductive material of a worm shaft proximate the at least one inductance-to-digital converter (LDC) sensor (Karte teaches the sensor at 1 with an axially-moving shaft 2 and Nogami et al disclose where the shaft is a worm shaft (12)).
Regarding Claim 3, Nogami et al disclose biasing the worm shaft in a first position with a biasing element (15; seen in Figure 3(a)), wherein the valve system is configured to determine an output torque applied to the valve stem based at least partially on the position of the at least a portion of the conductive material and a stiffness of the biasing element (Col 25, line 57 – Col 26, line 2).
Regarding Claim 4, Nogami et al, as modified by Karte teaches determining a force associated with a portion of the valve system based at least partially on the position of the at least a portion of the conductive material comprises determining an output torque associated with a valve actuator of the valve system based at least partially on the position of the at least a portion of the conductive material sensed with the at least one inductance-to-digital converter (LDC) sensor and a known stiffness of the biasing element (Col 25, line 57 – Col 26, line 2 as modified with the LDC sensor of Karte).
Regarding Claim 7, Nogami et al, as modified by Karte teaches where the position of the at least a portion of the conductive material to a known position of the conductive material to determine a deviation of the position of the at least a portion of the conductive material from the known position (Col 25, line 57 – Col 26, line 14 discloses where the deviation of the position of the worm and is used to calculate a force, which is converted to a torque with the spring constant).  
Regarding Claim 8, Nogami et al, as modified by Karte teaches biasing the axially-moving shaft in a first position with a biasing element and wherein determining a force applied to a portion of the valve 
Regarding Claim 9, Nogami et al, as modified by Karte teaches where the at least one LDC sensor comprises an inductor and is configured to sense a position of at least a portion of a conductive material wirelessly, and wherein the valve system is configured to determine at least one force applied to a portion of the valve system based at least partially on the position of the at least a portion of the conductive material sensed with the at least one LDC sensor (Col 25, line 57 – Col 26, line 2 of Nogami et al disclose the determination of the force in the system and Karte teaches the inducer (1; via 6)).  
Regarding Claim 10, Karte teaches where the conductive material (9 in Figure 2) varies in thickness along a length of the shaft (Figure 2 shows the conductive material 9 widening toward the valve end 4 of shaft 2).
Regarding Claim 13, Karte teaches where sensing the conductive material comprising additional material formed over the shaft (9 on Figure 2).
Regarding Claim 14, Nogami et al disclose determine an output torque applied to the valve stem based at least partially on the position of the at least a portion of the conductive material and a stiffness of the biasing element (Col 25, line 57 – Col 26, line 2).
Regarding Claim 15, Nogami et al disclose rotating the shaft with a motor (11).
Regarding Claim 16, Nogami et al disclose displacing the shaft (14) through a biasing element (15) while at least partially deforming the biasing element (by at least 17a or 17b).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable as obvious over Nogami et al (US 7,516,656) in view of Karte (US 5,742,161) in further view of Hatsuzawa et al (US 7,845,616).
Regarding Claim 12, Nogami et al, as modified by Karte and Hatsuzawa et al teach all essential elements of the current invention as discussed above except where the conductive material comprises an integral portion of the shaft.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for the conductive material comprising an integral portion of the shaft, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Allowable Subject Matter
Claims 5-6 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
Response to Arguments
Applicant’s amendment has overcome the rejection of record.  However, a new ground of rejection is applied to the amended claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE GARDNER whose telephone number is (571)270-0144.  The examiner can normally be reached on Monday - Thursday 6AM-3PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, KENNETH RINEHART (571-272-4881), MARY McMANMON (571-272-6007) or CRAIG SCHNEIDER (571-272-3607) can be reached by telephone.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto. gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLE GARDNER/
Examiner, Art Unit 3753
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753